Citation Nr: 0615624	
Decision Date: 05/30/06    Archive Date: 06/06/06

DOCKET NO.  03-34 210A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for cerebral spinal 
fluid leakage.

2.  Entitlement to service connection for carpal tunnel 
syndrome of the right wrist.

3.  Entitlement to a compensable rating for allergic 
rhinitis/chronic sinusitis.

4.  Entitlement to a rating in excess of 10 percent for disc 
protrusion L5-S1 with scoliosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1979 to 
January 2002.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision.

In her notice of disagreement, the veteran indicated that she 
also sought entitlement to VA benefits for a miscarriage, 
improper DNC causing post hemorrhage and tubular scarring, 
laparoscopic surgery (which failed to correct tubular 
damage); fibroid cysts/lower abdominal pain; infertility; 
hysterectomy; loss of sense of smell.  These are referred to 
the RO for appropriate action.

The issue of a back disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record fails to show a current disability 
related to leakage of cerebral spinal fluid.

2.  The evidence of record fails to show a current diagnosis 
of carpal tunnel syndrome of the right wrist.

3.  The evidence of record fails to show that the veteran's 
rhinitis/sinusitis has caused a 50 percent obstruction of her 
nasal passage on both sides or complete obstruction on one 
side, or is productive of incapacitating or non-
incapacitating episodes.  

4.  The medical evidence of record fails to show the presence 
of nasal polyps


CONCLUSIONS OF LAW

1.  The criteria for service connection for leakage of 
cerebral spinal fluid are not met.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).

2.  The criteria for service connection for carpal tunnel 
syndrome of the right wrist are not met.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  The criteria for a compensable rating for allergic 
rhinitis/sinusitis have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, Diagnostic 
Code (DC) 6522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Carpal Tunnel Syndrome

While the veteran has complained about pain in her right 
wrist during service, no post-service evidence has been 
presented showing a diagnosis of carpal tunnel syndrome.  The 
veteran was not diagnosed with any disability of the right 
wrist at her VA examination in November 2002, and no other 
medical evidence of a right wrist disability has been 
submitted or obtained.  

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As such, the veteran's claim is denied.

Cerebral Spinal Fluid Leakage

The veteran's VA examination in November 2002 failed to 
diagnose any disability related to the leakage of cerebral 
spinal fluid, and no other medical evidence of a disability 
related to leakage of cerebral spinal fluid has been 
submitted or obtained.  

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  As such, the veteran's claim is denied.


II.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The veteran is currently assigned a noncompensable rating for 
her allergic rhinitis under 38 C.F.R. § 4.97, DC 6522.  Under 
this diagnostic code, a 10 percent rating is assigned when 
the allergic rhinitis, without the presence of polyps, causes 
either greater than 50-percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  A 
10 percent rating for sinusitis requires one or two 
incapacitating episodes requiring prolonged antibiotic 
treatment ; or three to six non-incapacitating episodes per 
year characterized by headaches, pain and purulent discharge 
or crusting.  Diagnostic Code 6514.  

At the veteran's medical examination in November 2002, the 
examiner found that the veteran's nose was clear with no 
discharge and there was no sinus tenderness.  The veteran 
also had no cough or wheezing.

No medical evidence has been presented showing the current 
presence of polyps; and the medical evidence of record fails 
to show that the veteran has a 50 percent obstruction of her 
nasal passage on both sides, complete obstruction on one 
side, incapacitating episodes, or non-incapacitating episodes 
characterized by headaches, pain and purulent discharge or 
crusting  As such, the criteria for a compensable rating for 
allergic rhinitis/sinusitis have not been met, and the 
veteran's claim is therefore denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, notice was provided by a letter dated in 
June 2002.  By this, and by subsequent letters and the 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of her claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The veteran was provided with a VA examination of her 
multiple disabilities (the report of which has been 
associated with the claims file).  Additionally, VA has not 
been informed of the existence of any private or VA treatment 
records which have not been obtained.  The veteran was 
offered the opportunity to testify at a hearing before the 
Board, but she declined.
 
VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection claims, no 
initial disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the 
veteran under the holding in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Similarly, given the denial of a 
compensable rating for rhinitis/sinusitis, any effective 
question is immaterial.  Therefore, the veteran is not 
prejudiced by the adjudication of her claim.  


ORDER

Service connection for cerebral spinal fluid leakage is 
denied.

Service connection for carpal tunnel syndrome of the right 
wrist is denied.

A compensable rating for allergic rhinitis/chronic sinusitis 
is denied.


REMAND

Regarding the veteran's back, it has been nearly 4 years 
since she was examined, such that the findings may not be 
considered contemporaneous.  In addition, the criteria for 
evaluating back disabilities changed during the course of the 
appeal.  The latest criteria have not been considered at the 
local level.  In view of this, a new examination should be 
conducted and consideration given to all applicable criteria 
in re-adjudicating the claim.  

Accordingly, the case is remanded for the following action:

1.  Provide the veteran notice of the 
criteria for evaluating disabilities of 
the spine, effective from September 2003, 
and ask her to identify the places at 
which she has received treatment for her 
spine since 2002.  Then attempt to obtain 
the records of the identified treatment.  

2.  Schedule the veteran for an 
examination to determine the severity of 
her back disability, to include both 
orthopedic and neurologic manifestations.  
The examiner should be provided with the 
veteran's claims file and asked to fully 
review it.  

3.  When the development requested has 
been completed, the claim should be re-
adjudicated.  If the benefits sought are 
not granted, the veteran should be 
furnished a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.
 
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of her claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


